Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Jermaine Damon Davis, Appellant                         Appeal from the 6th District Court of
                                                        Lamar County, Texas (Tr. Ct. No. 27761).
No. 06-19-00169-CR          v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                            Stevens participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED APRIL 6, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk